NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NASSIR NAZAROVICH KOURBANOV,                    No. 19-15560
AKA Milan F. Fargo, AKA Milan Frank
Fargo,                                          D.C. No. 1:16-cv-00024

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

U.S. DEPARTMENT OF HOMELAND
SECURITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nassir Nazarovich Kourbanov, AKA Milan F. Fargo, AKA Milan Frank

Fargo, appeals pro se from the district court’s judgment dismissing his action

seeking mandamus relief and disclosure of records under the Freedom of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Information Act (“FOIA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017)

(dismissal under Fed. R. Civ. P. 12(b)(6)); Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); In re Gallagher,

548 F.3d 713, 716 (9th Cir. 2008) (denial of mandamus). We affirm.

      The district court properly denied Fargo’s mandamus claims because Fargo

failed to allege facts sufficient to demonstrate entitlement to mandamus relief. See

Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997) (stating that mandamus is an

“extraordinary remedy” and setting forth the requirements for mandamus relief).

      The district court properly dismissed Fargo’s claims related to his FOIA

request because Fargo failed to exhaust administrative remedies. See In re Steele,

799 F.2d 461, 465 (9th Cir. 1986) (“Exhaustion of . . . administrative remedies is

required under the FOIA before that party can seek judicial review.”).

      We reject as meritless Fargo’s contentions that the district court erred by

consolidating his cases and by refusing to adjudicate the history of his immigration

status dating back to 2002.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions are denied.

      AFFIRMED.


                                          2                                   19-15560